EXAMINER'S AMENDMENT & STATEMENT OF REASONS FOR ALLOWANCE

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 13-20 (non-elected without traverse).

Reasons for Allowance
Claims 1-7, 9-12 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest the claimed laundry handling apparatus of independent claim 1 comprising, inter alia, a first and second laundry unit each having a first and second respective tub and first and second respective controller, wherein, when the first laundry operation and the second laundry operation are simultaneously performed, the first controller compares a first laundry time for the first laundry operation with a second laundry time for the second laundry operation, performs the first laundry operation such that the first laundry operation and the second laundry operation are finished simultaneously when a time difference between the first laundry time and the second laundry time is equal to or less than a set time, and performs the first laundry operation without changing the first laundry time when the time difference between the first laundry time and the second laundry time exceeds the set time.
As described in Applicant’s specification at ¶ [0030], “when a plurality of laundry units operating independently of each other simultaneously perform the laundering process, even if the finish time of any one laundry unit is different, the plurality of laundry units are set to finish laundering simultaneously, so that the laundry can be easily collected and the convenience of the user is improved and the damage of the laundry is minimized. In addition, when changing the laundry time for simultaneous finish, the water supply, the spin-dry, and the drying are not performed simultaneously, thereby preventing damage to the laundry handling apparatus and preventing an instantaneous increase in power consumption.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.\
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711